Citation Nr: 0424253	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  04-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to March 
1943 and from December 1944 to March 1946.  He was a prisoner 
of war (POW) from April 11, 1942, to July 16, 1942.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for heart disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The claim of entitlement to service connection for beriberi 
heart disease was denied by the RO in October 1999.  The 
veteran did not appeal.  However, the United States Court of 
Appeals for Veterans Claims (Court) held in Suttman v. Brown, 
5 Vet. App. 127 (1993), that the new and material evidence 
requirement does not apply to claims of service connection 
for the POW presumptive diseases listed in 38 U.S.C.A. § 
1112(b) and 38 C.F.R. § 3.309(c).  Accordingly, the Board 
will consider the issue of entitlement to service connection 
for beriberi heart disease, which is a POW presumptive 
disease, without regard to the finality of the earlier RO 
decision.  

The record reflects that relevant medical records have not 
been obtained by the RO.  Upon VA examination in December 
1998, the veteran reported that he was treated for heart 
problems by Dr. Norman at Northwestern Hospital.  Therefore, 
the RO should make arrangements to obtain these records on 
remand.

Additionally, the veteran has indicated that he experienced 
swelling of the legs, arms, and abdomen during his internment 
as a POW.  See 38 C.F.R. § 3.309(c) (Note) (2003).  During 
service in February 1946, a history of beriberi in 1942 was 
noted.  On VA examination in July 2002, the doctor diagnosed 
beriberi heart disease in the past, resolved without 
residuals, and chronic atrial fibrillation, not due to 
beriberi.  However, it is unclear whether or not this doctor 
reviewed the veteran's claim folder.  

In May 2003, the veteran's private doctor, J. Patel, M.D., 
stated that the veteran's acute starvation during service 
lead to beriberi and possibly atrial fibrillation.  The 
veteran is also a medical doctor and has related his current 
heart disease to his active service.  Accordingly, on remand 
he should also be afforded a VA cardiovascular examination in 
order to clarify the nature and etiology of any current heart 
disease.  

Accordingly, the claim is remanded for the following:  

1.  Make arrangements to obtain the 
veteran's treatment records for heart 
disease from Dr. Norman at Northwestern 
Hospital.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA cardiovascular 
examination, preferably by the same 
doctor who examined him in July 2002.  
The claims folder must be made available 
to the doctor for review and the doctor 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the doctor 
should review the results of any testing 
prior to completion of the report.  

The doctor should provide a diagnosis of 
the veteran's current heart disease.  
The doctor should specifically state 
whether or not the veteran suffers from 
beriberi heart disease or ischemic heart 
disease.  

The doctor should also state whether it 
is at least as likely as not that any 
current heart disease (i.e., 
hypertension, atrial fibrillation, etc.) 
had its onset during active service or is 
related to any in-service disease or 
injury, including starvation.  

The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
doctor for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



